Title: Jonathan Elliot to James Madison, 12 November 1827
From: Elliot, Jonathan
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washington,
                                
                                 12th. Novr. 1827.
                            
                        
                        
                        I have just committed to the press the 2d vol. of my collection of Debates on the adoption of the Federal
                            Constitution in 1788, which will include the Virginia deliberations on that interesting question, in which you took an
                            active and conspicuous part: will you, therefore, have the goodness, if it meets your convenience, to transmit me, by mail
                            a corrected copy of your remarks, for this publication, of which I had the pleasure to send you the 1st. vol. in February
                            last.
                         On the subject of these Conventions, you stated, in a former letter to me, that two were held in N. Carolina, and, at the same time, transmitted me the one held in Hillsborough, (pamphlet form) on
                            the 21st. July 1788. Since then, I have not been able, after diligent enquiry, to procure the other: pray, can you inform,
                            if it was issued in a printed form, or if you believe it still remains in manuscript?
                        Your old friends, here, were much gratified to hear, through Mr R. Forest, last summer, of your good health;
                            and all express their sincere wishes for its continuance, and your happiness and prosperity. I remain, very respectfully,
                            Your obedt. servant
                        
                            
                                Jonathan Elliot
                            
                        
                    